Title: To Thomas Jefferson from Jesse Carpenter, 31 March 1808
From: Carpenter, Jesse
To: Jefferson, Thomas


                  
                     
                        most reverant Sir 
                     
                     
                        on or before 31 Mch 1808
                     
                  
                  I Rote to you for asistance Not for relesement for I No in a sivel Cases you Can do Nothing but as I am at distant from home and Cetched without money or Close I aplyd to you for aide and asistanc if it only plses your Honnour to Gave me only a pair of overhauls and shirt as I have No Remedy but to Crav asistance from some person I am sued for det that I Never Contracted for this Reason I wer so onperpared I am a pore man also I have a wife and Eight small Children also I have Rote home to them but thar is None of the able to Come and fetch me Close in time the Nabours are all prepairing for a Crop thay are None at liberty at this season Now if it plse your honour to Gave me some asistance I am very durty Now this is the 11 day I am from home for whoch I wod been home again friday Now if it may plese your honnour to Conside my Case and do some thing for me as I am Now are in destress I shall Return you ten thousant thanks as I am Now in ths perdicamekt I am your umble servat
                  
                     Jesse Carpenter to the Rev Thomas Jeferson
                  
                  
                     
                     the distance I am from is from the mouth of the south Branch my oldes son are twelve years old you may Judge the way I am fix
                  
               